Exhibit THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO SPARKING EVENTS, INC., THAT SUCH REGISTRATION IS NOT REQUIRED. April 23, 2009 Warrant No.: COMMON STOCK PURCHASE WARRANT Right to Purchase Shares of Common Stock of SPARKING EVENTS, INC. SPARKING EVENTS, INC., a corporation organized under the laws of the State of Nevada (the “Company”), hereby certifies that, for value received, ( the” Holder”) is entitled to purchase from the Company upon the due exercise hereof, and subject to the terms and conditions herein, from the date of issue of this warrant (the “Warrant”) until six months following the issuance hereof (the "Expiration Date"), all or any part of () fully paid and non-assessable, post forward-split shares of common stock, par value $0.001 per share (the "Common Stock") of the Company, upon surrender hereof, with the exercise form annexed hereto duly completed and executed, at the office of the Company and upon simultaneous payment therefore in cash or by certified or official bank check, payable to the order of the Company, at an exercise price (“Exercise Price”) of $ per share, subject to adjustment as provided herein. 1.
